DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed July 20, 2022 in response to PTO Office Action mailed April 20, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 3, 5, 11, 13, 15 and 24 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-3, 5-7, 10-13, 15-17 and 20-26 remain pending in this application.
The objection(s) and/or rejection(s) not repeated in this Office Action have been withdrawn due to the amendment(s) and/or remarks filed by the Applicant on July 20, 2022.

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
The Applicant argues that Yagawa does not teach or suggest “storing the two or more respective computer file portion replicas, as replicated, on a distributive data storage cluster, comprising: storing each replica of the two or more computer file portion replicas on a majority of storage nodes of the distributed data storage cluster”. The Applicant then cites the portions of Yagawa which teach partitioning the file into fixed sized blocks of data with N bytes sizes and calculating or determining unique identifier for each block or partition using hashes. This portions of teaching is similar to the claimed limitation “dividing a computer file into two or more portions; calculating a respective unique identifier for each respective portion of the two or more portions”. 
Yagawa teaches such replication in the disclosure, for example, par. [0031]: “a file to written (either for the first time in the case of a new file, or as the result of modifying an existing file) to the storage system is partitioned into one or more partitions. For each constituent partition, an identical partition is either located in the storage system, or if none are found a duplicate partition is created (replica). This is repeated for each constituent partition, thus ensuring that copy of each partition of a file is to be found somewhere in the storage system”. Par. [0049]: “In practice, it is probably preferable to create more than one replica, in order to assure a certain level of retention reliability. The actual number or replicas can be a predetermined value, it can be determined by a system administrator and thus can be changed from time to time, it can be determined algorithmically in an automated basis, and so on. In practice, it is probably preferable to store the replicas throughout the storage system. Thus, for example, the configuration shown in FIG. 1 shows a plurality of storage systems 70, 71, 72. If the file containing the input partition is stored in storage system 70, for example, then it might be preferable to store one or more replicas among the storage systems 71, 72 to reduce the likelihood of lost or corrupted data.
As it can be seen from above, Yagawa teaches creating replicas and replicated on a distributive data storage cluster. Thus, the Applicant’s arguments are not persuasive and therefore the rejection of the claims is maintained.

Claim Objections
Claims 23 and 25 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The limitations from claims 23 and 25 are also included in the parent claims and thus claims 23 and 25 are duplicates of the parent claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-13, 15, 17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa (US 2005/0203973). 
As per claim 1, Yagawa teaches a system (Yagawa: fig. 1) comprising: 
one or more processors; and one or more non-transitory storage media storing computing instructions that when executed on the one or more processors (Yagawa: fig. 1, items 10, 20; par. [0024]: hardware component…a computing or other suitable data processing component…a software component…an operating system and other support programs”) and cause the one or more processors to perform functions comprising: 
dividing a computer file into two or more portions (Yagawa: fig. 2, items 100, 101-105; par. [0032]: “The entry client 50 provides a file 100. The partitioning step 300 results in the identification of a plurality of partitions, referred to as input partitions 101-105”); 
calculating a respective unique identifier for each respective portion of the two or more portions by replicating each respective portion of the two or more portions by a respective replication factor (Yagawa: fig. 2, items 111-115; par. [0034]: “the content of a partition can be uniquely identified by a partition ID comprising a hash code and a group ID”; par. [0049): “     The actual number or replicas can be a predetermined value, it can be determined by a system administrator”; here it is noted that the replication factor can be a predetermined value or can be determined by the administrator);
creating two or more respective computer file portion replicas of each respective portion of the two or more portions by replicating each respective portion of the two or more portions by respective replication factor, wherein: each respective computer file portion replica of the two or more respective computer file portion replicas comprises: a corresponding portion of the two or more portions; and a same one of the respective unique identifier as the corresponding portion of the two or more portions; (Yagawa: par. [0049]: “In step 420, one or more files are created each of which comprises the content of the input partition. Such files are referred to as "replicas" or "replica files". Replica files are distinguished from "user files", the latter being files created by clients 50, 51, while the former are internally created according to the present invention. By creating at least one replica of the input partition when an identical partition does not exist among the non-replica files stored in the storage system, a duplicate (i.e., identical) partition of the input partition is guaranteed to exist somewhere in the storage system. In practice, it is probably preferable to create more than one replica, in order to assure a certain level of retention reliability. The actual number or replicas can be a predetermined value, it can be determined by a system administrator and thus can be changed from time to time, it can be determined algorithmically in an automated basis, and so on. In practice, it is probably preferable to store the replicas throughout the storage system. Thus, for example, the configuration shown in FIG. 1 shows a plurality of storage systems 70, 71, 72. If the file containing the input partition is stored in storage system 70, for example, then it might be preferable to store one or more replicas among the storage systems 71, 72 to reduce the likelihood of lost or corrupted data”; here Yagawa teaches creating replica of each input partition of the file and it is inherent that the replica has the same hash/unique identifier as the input partition and stores the replicas throughout the storage system as an example in fig.1 storage system/cluster has three nodes 70, 71, and 72 and the replicas are stored on both 71 and 72); and 
storing of the two or more respective computer file portion replicas, as replicated on a distributive data storage cluster, comprising: storing each replica of the two or more computer file portion replicas on [[a majority of]] storage nodes of the distributed data storage cluster (Yagawa: par. [0049]: “it is probably preferable to store the replicas throughout the storage system… If the file containing the input partition is stored in storage system 70, for example, then it might be preferable to store one or more replicas among the storage systems 71, 72 to reduce the likelihood of lost or corrupted data”; here Yagawa teaches storing replicas on storage nodes 71 and 72 of the distributed storage cluster shown in fig. 1);
retrieving at least one of the two or more respective computer file portion replicas, as replicated from the distributive data storage cluster; and after retrieving each of the two or more respective computer file portion replicas, calculating the respective unique identifier for each of the two or more respective computer file portion replicas to verify that the two or more respective computer file portion replicas have not been changed” (Yagawa: par. [0062]: “For each partition, a determination is made whether the partition is corrupted”; par. [0064]: “In a step 520, the hash algorithm used on the partition when the file was written is applied to the first readout partition 201 to produce a hash value. For example, the example in FIG. 6 shows that readout partition 201 hashes to a hash value (211) of “15”…and so on”; par. [0065]: “The hash value produced in step 520 is then compared (in a step 530) to the value for the readout partition that was produced when the file was written… If the computed value matches the stored value, then the assumption is made that the readout partition being processed has not been corrupted, and is valid”).
Yagawa expressly fails to teach storing of at least one of the two or more respective computer file portion replicas on a majority of storage nodes in the distributive data storage cluster. However, Yagawa teaches (par. [0049): “The actual number or replicas can be a predetermined value, it can be determined by a system administrator and thus can be changed from time to time, it can be determined algorithmically in an automated basis, and so on”. As it can be seen from above teaching, the number of replicas or replication factor can be determined by the user/administrator or algorithmically. Yagawa par. [0049] teaches: “it might be preferable to store one or more replicas among the storage systems 71, 72 to reduce the likelihood of lost or corrupted data”. Here Yagawa teaches storing replicas on both storage nodes 71 and 72 so that likelihood of lost data or corrupted data is reduced.
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to store the replicas on the majority of the storage nodes of the storage cluster to improve reliability of the system by storing replicas to the majority of the storage nodes.
As per claim 2, Yagawa teaches wherein each respective unique identifier comprises a respective portion hash value, a respective label, respective metadata, or a respective metadata tag (Yagawa: pars. [0034], [0035]).
As per claim 3, Yagawa teaches wherein the computing instructions when executed on the one or more processors, further cause the processor to perform functions comprising: receiving, from an electronic device of a user, a request to utilize the computer file (Yagawa: par. [0060]: “a request to the file server 1 to perform a file read operations”); sending a request to retrieve the computer file from the distributive data storage cluster (Yagawa: par. [0062]: “each constituent partition of a file is accessed”; par. [0063]: “The partitioning step 500 produces a plurality of constituent partitions 201-205, referred to as “readout partitions””); receiving, from the distributive data storage cluster, a set of the two or more respective computer file portion replicas, wherein the set of the two or more computer file portion replicas, when combined, comprises the computer file; and transmitting instructions allowing the electronic device of the user to utilize the computer file (Yagawa: par. [0069]: “each such “candidate” partition is read out from the storage system”; here it is inherent that once all readout partitions are read from the storage system it must be combined to produce original file as it was distributed during write).
As per claim 5, Yagawa teaches wherein the computing instructions, when executed on the one or more processors to perform functions comprising: merging the set of the two or more respective computer file portion replicas, as received, into the computer file. Yagawa pars. [0063] – [0071] teaches retrieving each candidate read out partition and checking whether it is valid and not corrupted, where it is inherent that once all the read out partitions are retrieved, they must be combined to generate the file as they were partitioned and distributed to the storage system nodes.
As per claim 7, Yagawa teaches wherein the computer file comprises an image file (Yagawa: par. [0033]).
As per claim 10, Yagawa teaches wherein the respective unique identifier for each respective portion of the two or more portions is different for each respective portion of the two or more portions (Yagawa: par. [0034]: “a partition can be uniquely identified” means each partition/portion has identifier that is different than the other).
Claims 11-13, 15, 17, and 20 are directed towards method and are similar in scope with claims 1-3, 5, 7, and 10. Yagawa teaches a method (Yagawa: claim 1), thus claims 11-13, 15, 17, and 20 are rejected under same rationales as applied to claims 1-3, 5, 7, and 10 above.
As per claim, 21 Yagawa expressly fail to teach wherein the computer file has a computer file size of 2 megabytes or greater. However, Yagawa teaches storing files to distributed storage system by partitioning the file, where one having ordinary skill in the art would be motivated to apply teachings of Yagawa to any size of the file to securely store the files in the storage system.
Claim 22 is rejected under same rationales as applied to claim 21 above.
As per claim 24, Yagawa teaches wherein the computing instructions, when executed on the one or more processors, further cause the one or more processors to perform a function comprising: after verifying that the two or more respective computer file portion replicas have not been changed, merging the two or more respective computer file portion replicas into the computer file. Yagawa pars. [0063] – [0071] teaches retrieving each candidate read out partition and checking whether it is valid and not corrupted, where it is inherent that once all the read out partitions are retrieved, they must be combined to generate the file as they were partitioned and distributed to the storage system nodes.
Claims 23, 25 and 26 are similar in scope with claims 1, 11  and 24 and thus rejected under same rationales as applied to claims 1, 11 and 24 above.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagawa (US 2005/0203973) as applied to claims 1 and 11 above, and further in view of Karr (US 2005/0228950).
As per claim 6, Yagawa fails to teach wherein at least one respective computer file portion replica of the two or more respective computer file portion replicas comprises a fastest responding computer file portion replica. Karr teaches logical volumes/storage devices storing mirrored (replicated) data and accepts the data from the fasted responder (Karr: par. [0040]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Karr in the system of Yagawa and accept the results from the fasted responding device to improve the system performance.
Claim 16 is similar in scope with claim 6 and thus rejected under same rationales as applied to claim 6 above.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts not relied upon teach a method of partitioning the file into portions and storing replicas of the portions to storage nodes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138